Citation Nr: 1032897	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1949 to December 1952.

This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The record reflects that the Veteran requested a hearing before a 
member of the Board at the VA RO in Milwaukee in his September 
2008 substantive appeal.  However, the Veteran later withdrew his 
request in subsequent correspondence dated July 2010.  Thus, the 
Veteran's request for a Travel Board hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim. 

The Veteran filed a claim in June 2007, alleging that he injured 
his back in service from riding in two-and-one-half ton trucks 
over rough terrain in Hawaii and setting up temporary 
communication centers every two weeks.  VA must provide a 
compensation and pension examination to a Veteran when the 
information and evidence of record (1) contains competent lay or 
medical evidence of a currently diagnosed disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The Board observes that the Veteran's 
service treatment records are fire-related and unavailable except 
for his December 1952 discharge examination.  The examination 
report indicates that the Veteran's spine was clinically normal, 
and the examining physician noted that the Veteran had an 
essentially negative history except for a visual defect.  Then, 
almost five years after his discharge, the Veteran was treated at 
the VA Medical Center (VAMC) in Ann Arbor, Michigan.  He stated 
that he was admitted to the VAMC for about three weeks but these 
records are also unavailable except for a one page summary 
document.  The June 1957 document merely stated that the Veteran 
had a herniation of nucleus pulposus due to trauma.  Notably, it 
did not note what trauma caused the injury or whether it was 
related to service.  The RO confirmed that the Veteran did not 
have any other outstanding VA treatment records, and the Veteran 
stated that the rest of his private treatment records were 
unavailable except for records he submitted from Dr. M.F. for a 
back disability in August 2008.  Dr. M.F. diagnosed the Veteran 
with spinal stenosis and referred to a discectomy and anterior 
cervical fusion at C4-5 and C5-6 in the previous year.  The 
records from that surgery have not been associated with the 
claims file, and the doctor did not provide his opinion on what 
caused the Veteran's spinal stenosis.   

Although much of the medical evidence is unavailable, the record 
contains the Veteran's competent and credible testimony regarding 
his military duties and the effect he believes they had on his 
back, to include testimony about back pain in service.  
Furthermore, the Veteran's brother submitted a statement in 
October 2007 asserting that the Veteran completed farm chores and 
enjoyed running prior to service without any back pain.  He then 
stated that he observed the Veteran could not walk straight when 
he returned and started wearing a back brace a few years after 
discharge.  In an August 2007 statement, the Veteran's wife also 
stated that the Veteran did not have any problems with his back 
prior to his induction into the Army.  She remembered the Veteran 
writing to her during his period of service about how the "truck 
rides were really rough" and how he broke his foot.  Then, when 
he returned, the Veteran would avoid lifting heavy objects and 
would complain about back and leg pain.  In summary, the 
Veteran's wife stated that the Veteran has had a low back problem 
since they were married in January 1953.    

Therefore, the record contains evidence of a currently diagnosed 
disability and at least some evidence of an in-service injury 
that may be related to the Veteran's current spinal stenosis.  
However, the record contain neither a competent medical opinion 
regarding whether the Veteran's currently diagnosed spinal 
stenosis is related to his period of active military service nor 
the complete treatment records from Dr. M.F.  In light of the 
fact that the Veteran's service treatment records and VA 
treatment records are unavailable, the RO or AMC should attempt 
to obtain a complete copy of the Veteran's treatment records from 
Dr. M.F. that may be related to the Veteran's claim before 
scheduling him for a compensation and pension examination in 
order to determine the exact nature of his current disability and 
to provide an opinion on whether there is a nexus between that 
disability and his period of active military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all treatment records 
that may be related to his claim from Dr. 
M.F. or any other treating physicians.  If 
the Veteran returns the form, attempt to 
obtain the records identified.  If any 
records are still not available, please 
make specific note of that fact in the 
claims file.
    
2.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
extent of his back disability and whether 
that disability is related to the 
Veteran's claim that he rode over very 
rough terrain in Hawaii in a truck without 
a spring suspension system.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state the 
Veteran's diagnosis and whether his back 
disability is at least as likely as not 
(i.e., probability of 50 percent or 
greater) caused by or aggravated by his 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The Veteran's claim should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



